DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/28/22 has been entered.

Response to Amendment
The Amendment filed 2/28/22 has been accepted and entered.  Accordingly, Claims 1, 3-5, 8-10, 12-13, 15-17, 20-22, 24-25, 27-29, 32-34, 36-37, 39-41, 44-46, 48, and 50 have been amended.  New claims 51-58 have been added. 
Claims 2, 14, 18-19, 26, and 38 are cancelled. 
Claims 1, 3-13, 15-17, 20-25, 27-30, 32-37, 39-48, and 50-58 are pending in this application. 
In view of the amendment, the previous rejection to claims 13-24 and 37-48 under 35 U.S.C. §112(b) is withdrawn.  

Response to Arguments
Applicant’s arguments, see pages 13-18 of the Amendment filed 2/28/22, with respect to claims 1, 13, 25, and 37, in conjunction with amendments “the time offset information determined prior to establishing the new flow session and based on arrival times of data packets of one or more second traffic flows and without reference to a common clock, the time offset information configured to facilitate non-overlapping data packet arrival within the RAN” (claims 1, 13, 25, 37) has been fully considered and are persuasive.  Therefore, rejections of claims 1, 3-13, 15-17, 20-25, 27-30, 32-37, 39-48, and 50 have been withdrawn. 

Allowable Subject Matter
Claims 1, 3-13, 15-17, 20-25, 27-30, 32-37, 39-48, and 50-58 are allowed. 
The following is an examiner’s statement of reasons for allowance: 

Applicants remarks submitted have been fully considered and have been found to be persuasive.  These remarks, along with the amendments filed “the time offset information determined prior to establishing the new flow session and based on arrival times of data packets of one or more second traffic flows and without reference to a common clock, the time offset information configured to facilitate non-overlapping data packet arrival within the RAN” (claims 1, 13, 25, 37) have overcome the cited prior art.  An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended. The closest prior art found, which was previously cited, is as follows:

Sach et al. (U.S. Patent Application Publication No. 2020/0259896), which is directed to industrial automation with 5G and beyond; and teaches a network node sends to the RAN, a request to allocate radio resources for communication of the data stream between the RAN and a UE, wherein the request further comprises information related to the transmission schedule that includes identifier of the one or more QoS flows associated with data stream; 

Gangakhedkar et al. (U.S. Patent Application Publication No. 2021/0243641), which is directed to time-aware quality-of-service in communication system; and teaches that RAN entity is configured to transmit a message to the SMF network entity that indicates an acceptance or rejection of the QoS profile (par [0099]); and
Gustavsson et al. (U.S. Patent Application Publication No. 2012/0170498), which is directed to using a subframe time offset when scheduling downlink data transmissions; and teaches that in order to avoid that the data transmissions are sent simultaneously in the first and second cell, radio base station offsets the transmission time of the subframes of different cells relative one another (par [0037]). 

None of these references, taken alone or in any reasonable combination, teach the claims as amended, “the time offset information determined prior to establishing the new flow session and based on arrival times of data packets of one or more second traffic flows and without reference to a common clock, the time offset information configured to facilitate non-overlapping data packet arrival within the RAN” (claims 1, 13, 25, 37) in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E SONG whose telephone number is (571)270-3667. The examiner can normally be reached Monday-Friday: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA E SONG/Primary Examiner, Art Unit 2414